Case: 16-51046      Document: 00513967482         Page: 1    Date Filed: 04/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-51046                                FILED
                                  Summary Calendar                          April 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOEL ESTRADA-FERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-164-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Joel Estrada-
Fernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Estrada-Fernandez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51046     Document: 00513967482    Page: 2   Date Filed: 04/25/2017


                                 No. 16-51046

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.
      Notwithstanding that determination, we note a clerical error in the
judgment. At sentencing, the district court agreed to recommend that Estrada-
Fernandez be placed in a facility in Post, Texas. The judgment does not contain
this recommendation.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED to the district
court for the limited purpose of correcting a clerical error in the judgment.
See FED. R. CRIM. P. 36.




                                       2